PER CURIAM.
Pursuant to Article XIII of the Integration Rule of The Florida Bar, 31 F.S.A., we have considered a petition that we approve an additional article of the Integration Rule relating to a Clients’ Security Fund.
After hearing oral argument and having carefully considered the proposal, we have concluded the approval of such article is warranted.
Therefore, the Integration Rule is amended by adding the following:
ARTICLE XVII: Clients’ Security Fund
1. The Board of Governors of The Florida Bar may create and maintain a separate fund within The Florida Bar for the monetary relief of clients who suffer losses by reason of misappropriation, embezzlement or other wrongful taking or conversion by members of The Florida Bar of money or other property belonging to their clients that comes into their possession or control by reason of the attorney and client relationship.
No request for monetary relief from said fund shall be honored until a final judgment of discipline shall have been entered adjudging the member or members of The Florida Bar guilty of the misconduct which occasioned the loss sought to be reimbursed and determining the amount of the loss due to such misconduct.
The Florida Bar shall exert every reasonable effort to recover from the offending lawyer such amounts as shall have been paid to a client on any claim against such lawyer. Any monies subsequently recovered by The Florida Bar by reason of assignment of a cause of action by a person who has been given relief from the fund shall be placed in the fund.
2. The Board of Governors may allocate from the annual dues of the members of The Florida Bar not more than *782$10.00 per member per annum to a Clients’ Security Fund.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, DREW, O’CONNELL, CALDWELL and ERVIN, JJ., concur.